Title: From John Adams to Thomas Jefferson, 4 November 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear sir
            Grosvenor Square Nov. 4. 1785
          
          Mr Preston has at last found and Sent me, your Letter. Dr Bancroft Spoke to me, about Commodore Jones’s Demand upon Denmark: but upon looking into the Papers We found that the Commodore is recommended by Congress wholly to the Minister at the Court of Versailles, so that We were apprehensive our Powers would be disputed. The Danish Minister however was not here; I offered to go with Dr Bancroft to the Charge D’Affairs, and Speak to him upon the Subject, but the Dr thought it would be Safest to follow the Intentions of Congress, and write to Jones to request you to Speak to the Chargé D’Affairs of Denmark at Paris. I know nothing of the Subject more than you. The offer of 10,000£ was made to Dr Franklin alone.— all that you or I can do is to Speak or write to the Minister or Chargé D’affairs and receive his Answer. The Surrender of the Prizes to the English was an Injury to Jones and his People and to the U. States and ought to be repaired.—
          Will you be so good as to Send me the Ordonnance du Roi of 18 sept, establishing Bounties upon Salt Fish of the French Fisheries and Imposts upon foreign Fish in the Marketts of the French Islands and in Spain Portugal and Italy?—
          The Portuguese Minister told me Yesterday that his Court did not choose to treat in France, but I have learned from another Quarter that he had written for and expects full Power to treat here. this you will keep to yourself. as soon as any Proposals are made to me, I will send them to you. But I am every day more and more sensible, We must confine our Exports to our own ships, and therefore Shall be afraid to let any more foreign ships into our Ports, without a rich equivalent for it.— We must encourage Our Manufactures too. All foreign nations are taking an ungenerous Advantage of our Symplicity and philosophical Liberality. We must take heed.—
          I dont doubt that all the Courts of Europe would join my Friends the Abbes, in their Prayer that We may be perpetually poor, not indeed like them with a desire that We may be perpetually virtuous, but that Europeans may have all the Profit of American Labour.— Our Country[men] I fancy, have more Wit, if they have not so much Wisdom as Philosophers wish them or so much [Patience] under insidious Policy, as Courtiers would be glad to find in them.
          With the most cordial Esteem, your / Friend & sert
          
            John Adams
          
        